SCR 111(7) states that "[f]or good cause, the court may set
                aside its order suspending the attorney from the practice of law."
                Bloomfield has filed a combined opposition to the State Bar's petition for
                temporary suspension and a countermotion to set aside the suspension.
                We conclude that Bloomfield has failed to demonstrate good cause to set
                aside the mandatory suspension. SCR 111(7); see In re Discipline of
                Trujillo, 24 P.3d 972, 979 (Utah 2001). We refer this matter to the
                Southern Nevada Disciplinary Board for the initiation of formal
                disciplinary proceedings in which the sole issue to be determined is the
                extent of discipline to be imposed. SCR 111(8).
                            It is so ORDERED.




                cc: Jeffrey Albregts, Chair, Southern Nevada Disciplinary Board
                      David A. Clark, Bar Counsel
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      William B. Terry, Chartered
                      Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A